Jeremiah Dummer plaint. agt Samll Shrimpton Admr to the Estate of Theodore Atkinson decd and Henry Deering who married Elisabeth Relict & administratrix of sd Theodore Atkinson Defendts in an action of the case for non payment of twenty three pounds Fourteen Shillings in mony due by bill bearing date the 19th Octobr 1675. under the hand of sd Theodore Atkinson with all due damages according to attachmt datd april. 19° 1677. . . . The Jury . . . found for the plaintife twenty three pound Fourteen Shillings mony according to bill & costs of Court allowd twenty five Shillings two pence.